Exhibit 10.3


AMENDMENT TO THE
AMENDED AND RESTATED
CATCHMARK TIMBER TRUST, INC.
2005 LONG-TERM INCENTIVE PLAN


This Amendment (“Amendment”) to the Amended and Restated CatchMark Timber Trust,
Inc. 2005 Long-Term Incentive Plan (the “Plan”), has been adopted by the
Compensation Committee of the Board of Directors of CatchMark Timber Trust, Inc.
(the “Company”), to be effective as of January 19, 2018.


1.    The Plan is hereby amended by deleting subsection Section 5.2(c) in its
entirety and replacing it with the following:


“(c) Shares withheld from an Award to satisfy tax withholding requirements will
again be available for issuance pursuant to Awards granted under the Plan, but
Shares delivered by a Participant (by either actual delivery or attestation) to
satisfy tax withholding requirements shall not be added back to the number of
Shares available for issuance under the Plan; provided, however, that with
respect to Restricted Stock Awards or any other Award pursuant to which Shares
are actually issued to the Participant on the Grant Date, only the Shares
withheld from an Award to satisfy minimum tax withholding requirements will
again be available for issuance pursuant to Awards granted under the Plan.”


2.    The Plan is hereby amended by deleting Section 17.3 in its entirety and
replacing it with the following:


“17.3.    WITHHOLDING. The Company or any Affiliate shall have the authority and
the right to deduct or withhold, or require a Participant to remit to the
Company or such Affiliate, an amount sufficient to satisfy federal, state, and
local taxes (including the Participant’s FICA obligation) required by law to be
withheld with respect to any exercise, lapse of restriction or other taxable
event arising as a result of the Plan. The obligations of the Company under the
Plan will be conditioned on such payment or arrangements and the Company or such
Affiliate will, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to the Participant. Unless
otherwise determined by the Committee at the time the Award is granted or
thereafter, any such withholding requirement may be satisfied, in whole or in
part, by withholding from the Award Shares having a Fair Market Value on the
date of withholding equal to the amount required to be withheld in accordance
with applicable tax requirements (up to the maximum individual statutory rate in
the applicable jurisdiction as may be permitted under then-current accounting
principles to qualify for equity classification), in accordance with such
procedures as the Committee establishes.”


3.    Except as expressly amended hereby, the terms of the Plan shall be and
remain unchanged and the Plan as amended hereby shall remain in full force and
effect.


IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized representative on the day and year first above written.


CATCHMARK TIMBER TRUST, INC.


By:    Brian M. Davis                
Authorized Officer    



